STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this "Agreement") dated as of March 31, 2015 by and between each seller identified on the signature page hereto (each a "Seller" and, collectively, the "Sellers") and Green Forest Management Consulting Inc., a Taiwan (R.O.C) corporation (the "Purchaser"). RECITALS A. Sellers own a total of 464,000 shares of the issued and outstanding shares of common stock (the "Shares") of Mao Ren International Inc., a Taiwan (R.O.C) corporation (the "Company"). B.Pursuant to the terms and conditions of this Agreement, Sellers desire to sell, and Purchaser desires to purchase, all of the Sellers' rights, title and interest in and to all of the Company's shares held by Sellers (the "Mao Ren Shares") as further described herein. C. Following the Purchaser's acquisition of the Mao Ren Shares, Sellers will relinquish their entire interests in the Company, including all Company assets, and Purchaser will become the sole owner of the Company and will assume responsibility for overseeing the management, property and personnel of the Company. NOW, THEREFORE, in consideration of the covenants, promises and representations set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound hereby, the parties agree as follows: 1. Incorporation of Recitals . The recitals set forth above are incorporated herein by reference. 2. Agreement to Purchase and Sell .Subject to the terms and conditions of this Agreement, simultaneous with the execution and delivery of this Agreement, Sellers shall sell, assign, transfer, convey and deliver to Purchaser, and Purchaser shall accept and purchase, the Mao Ren Shares and any and all rights in the Mao Ren Shares to which Sellers are entitled, and by doing so Sellers shall be deemed to have assigned all of their rights, title and interest in and to the Mao Ren Shares to Purchaser.Such sale of the Mao Ren Shares shall be evidenced by stock certificates, duly endorsed in blank or accompanied by stock powers duly executed in blank or other instruments of transfer in form and substance reasonably satisfactory to the transfer agent of the Company or the Company, in the event the Company has no transfer agent. 3. Consideration .In consideration for the sale of the Mao Ren Shares, Purchaser shall deliver to Sellers USD$1, (the "Purchase Price"). 4. Closing; Deliverables . (a)The purchase and sale of the Mao Ren Shares shall be held concurrently with the execution of this Agreement (the "Closing"). (b)At the Closing, Sellers shall deliver to Purchaser (A) stock certificates evidencing the Mao Ren Shares, duly endorsed in blank or accompanied by stock powers duly executed in blank, or other instruments of transfer in a form and substance reasonably satisfactory to the Purchaser, (B) any documentary evidence of the due recordation in the Company's share register of Purchaser's full and unrestricted title to the Shares, and (C) such other documents as may be required under applicable law or reasonably requested by Purchaser. 5. Representations and Warranties of Seller .As an inducement to Purchaser to enter into this Agreement and to consummate the transactions contemplated herein, each Seller represents and warrants to Purchaser as follows: Authority . Seller has the right, power, authority and capacity to execute and deliver this Agreement, to consummate the transactions contemplated hereby and to perform his or her obligations under this Agreement.This Agreement constitutes the legal, valid and binding obligations of Seller, enforceable against Seller in accordance with the terms hereof. Ownership .Seller is the sole record and beneficial owner of the Mao Ren Shares, has good and marketable title to the Mao Ren Shares, free and clear of all Encumbrances (hereafter defined), other than applicable restrictions under applicable securities laws, and has full legal right and power to sell, transfer and deliver the Mao Ren Shares to Purchaser in accordance with this Agreement."Encumbrances" means any liens, pledges, hypothecations, charges, adverse claims, options, preferential arrangements or restrictions of any kind, including, without limitation, any restriction of the use, voting, transfer, receipt of income or other exercise of any attributes of ownership.Upon the execution and delivery of this Agreement, Purchaser will receive good and marketable title to the Mao Ren Shares, free and clear of all Encumbrances, other than restrictions imposed pursuant to any applicable securities laws and regulations.There are no stockholders' agreements, voting trusts, proxies, options, rights of first refusal or any other agreements or understandings with respect to the Shares. Valid Issuance .The Mao Ren Shares are duly authorized, validly issued, fully paid and non-assessable, and were not issued in violation of any preemptive or similar rights. No Conflict .None of the execution, delivery or performance of this Agreement, and the consummation of the transactions contemplated hereby, conflicts or will conflict with, or (with or without notice or lapse of time or both) result in a termination, breach or violation of (i) any instrument, contract or agreement to which the Seller is a party or by which he is bound, or to which the Mao Ren Shares are subject; or (ii) any federal, state, local or foreign law, ordinance, judgment, decree, order, statute or regulation, or that of any other governmental body or authority, applicable to the Seller or the Mao Ren Shares. No Consent . No consent, approval, authorization or order of, or any filing or declaration with any governmental authority or any other person is required for the consummation by the Seller of any of the transactions on its part contemplated under this Agreement. No General Solicitation or Advertising . Neither any Seller nor any of its affiliates nor any person acting on its or their behalf (i) has conducted or will conduct any general solicitation (as that term is used in Rule 502(c) of Regulation D) or general advertising with respect to any of the Mao Ren Shares, or (ii) made any offers or sales of any security or solicited any offers to buy any security under any circumstances that would require registration of the Shares under the Securities Act of 1933, as amended (the "Securities Act"). Full Disclosure . No representation or warranty of the Seller to the Purchaser in this Agreement omits to state a material fact necessary to make the statements herein, in light of the circumstances in which they were made, not misleading. There is no fact known to the Seller that has specific application to the Mao Ren Shares or the Company that materially adversely affects or, as far as can be reasonably foreseen, materially threatens the Mao Ren Shares or the Company that has not been set forth in this Agreement. 6. Representations and Warranties of Purchaser .As an inducement to Sellers to enter into this Agreement and to consummate the transactions contemplated herein, Purchaser represents and warrants to Sellers as follows: Authority .Purchaser has the right, power, authority and capacity to execute and deliver this Agreement, to consummate the transactions contemplated hereby and to perform its obligations under this Agreement. This Agreement constitutes the legal, valid and binding obligations of Purchaser, enforceable against Purchaser in accordance with the terms hereof. No Consent . No consent, approval, authorization or order of, or any filing or declaration with any governmental authority or any other person is required for the consummation by the Purchaser of any of the transactions on its part contemplated under this Agreement. No Conflict .Neither the execution, delivery or performance of this Agreement, or the consummation of the transactions contemplated hereby, conflicts or will conflict with, or will (with or without notice or lapse of time or both) result in a termination, breach or violation of (i) any instrument, contract or agreement to which Purchaser is a party or by which it is bound; or (ii) any federal, state, local or foreign law, ordinance, judgment, decree, order, statute or regulation, or that of any other governmental body or authority, applicable to Purchaser. Potential Loss of Investment .Purchaser understands that an investment in the Mao Ren Shares is a speculative investment which involves a high degree of risk and the potential loss of its entire investment. Receipt of Information .Purchaser has received all documents, records, books and other information pertaining to its investment that has been requested by the Purchaser, including without limitation, a certificate of good standing of the Company, its articles of incorporation and bylaws. No Advertising .At no time was the Purchaser presented with or solicited by any leaflet, newspaper or magazine article, radio or television advertisement, or any other form of general advertising or solicited or invited to attend a promotional meeting otherwise than in connection and concurrently with such communicated offer. 6.7 Investment Experience .The Purchaser is (i) experienced in making investments of the kind described in this Agreement, (ii) able, by reason of its business and financial experience to protect its own interests in connection with the transactions described in this Agreement, and (iii) able to afford the entire loss of its investment in the Shares. Investment Purposes .The Purchaser is acquiring the Mao Ren Shares for its own account as principal, not as a nominee or agent, for investment purposes only, and not with a view to, or for, resale, distribution or fractionalization thereof in whole or in part and no other person has a direct or indirect beneficial interest in the amount of restricted Shares the Purchaser is acquiring herein.Further, Purchaser does not have any contract, undertaking, agreement or arrangement with any person to sell, transfer or grant participations to such person or to any third person, with respect to the Mao Ren Shares the Purchaser is acquiring. 7. Indemnification; Survival . Indemnification .Each party hereto shall jointly and severally indemnify and hold harmless the other party and such other party's agents, beneficiaries, affiliates, representatives and their respective successors and assigns (collectively, the "Indemnified Persons") from and against any and all damages, losses, liabilities, taxes and costs and expenses (including, without limitation, attorneys' fees and costs) (collectively, "Losses") resulting directly or indirectly from (a) any inaccuracy, misrepresentation, breach of warranty or non-fulfillment of any of the representations and warranties of such party in this Agreement, or any actions, omissions or statements of fact inconsistent in any material respect with any such representation or warranty, or (b) any failure by such party to perform or comply with any agreement, covenant or obligation in this Agreement. Survival .All representations, warranties, covenants and agreements of the parties contained herein or in any other certificate or document delivered pursuant hereto shall survive the date hereof until the expiration of the applicable statute of limitations. 8. Miscellaneous . Further Assurances .From time to time, whether at or following the Closing, each party shall make reasonable commercial efforts to take, or cause to be taken, all actions, and to do, or cause to be done, all things reasonably necessary, proper or advisable, including as required by applicable laws, to consummate and make effective as promptly as practicable the transactions contemplated by this Agreement. Notices .All notices or other communications required or permitted hereunder shall be in writing and shall be deemed duly given (a) if by personal delivery, when so delivered, (b) if mailed, three (3) business days after having been sent by registered or certified mail, return receipt requested, postage prepaid and addressed to the intended recipients at the addresses set forth on the signature page(s), or (c) if sent through an overnight delivery service in circumstances to which such service guarantees next day delivery, the day following being so sent to the addresses of the parties as indicated on the signature page(s) hereto. Any party may change the address to which notices and other communications hereunder are to be delivered by giving the other parties notice in the manner herein set forth. Choice of Law .This Agreement shall be governed, construed and enforced in accordance with the laws of Taiwan (R.O.C.), without giving effect to its principles of conflicts of law. 8.4 Disputes . In the event a dispute arises regarding this Agreement, or concerning any matter arising out of this agreement, the parties shall attempt to resolve such dispute through negotiation and/or formal mediation. Entire Agreement .This Agreement sets forth the entire agreement and understanding of the parties in respect of the transactions contemplated hereby and supersedes all prior and contemporaneousagreements, arrangements and understandings of the parties relating to the subject matter hereof.No representation, promise, inducement, waiver of rights, agreement or statement of intention has been made by any of the parties which is not expressly embodied in this Agreement. Assignment . Each party's rights and obligations under this Agreement shall not be assigned or delegated, by operation of law or otherwise, without the other party's prior written consent, and any such assignment or attempted assignment shall be void, of no force or effect, and shall constitute a material default by such party. Amendments .This Agreement may be amended, modified, superseded or cancelled, and any of the terms, covenants, representations, warranties or conditions hereof may be waived, only by a written instrument executed by the parties hereto. Waivers .The failure of any party at any time or times to require performance of any provision hereof shall in no manner affect the right at a later time to enforce the same.No waiver by any party of any condition, or the breach of any term, covenant, representation or warranty contained in this Agreement, whether by conduct or otherwise, in any one or more instances shall be deemed to be or construed as a further or continuing waiver of any such condition or breach or a waiver of any other term, covenant, representation or warranty of this Agreement. Counterparts .This Agreement may be executed simultaneously in two or more counterparts and by facsimile, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Severability . If any term, provision, covenant or restriction of this Agreement is held by a court of competent jurisdiction or other authority to be invalid, void or unenforceable, the remainder of the terms, provisions, covenants and restrictions of this Agreement shall remain in full force and effect and shall in no way be affected, impaired or invalidated so long as the economic or legal substance of the transactions contemplated hereby is not affected in any manner materially adverse to any party. Upon such determination, the parties shall negotiate in good faith to modify this Agreement so as to effect the original intent of the parties as closely as possible in an acceptable manner in order that the transactions contemplated hereby be consummated as originally contemplated to the fullest extent possible. Interpretation .The parties agree that this Agreement shall be deemed to have been jointly and equally drafted by them, and that the provisions of this Agreement therefore shall not be construed against a party or parties on the ground that such party or parties drafted or was more responsible for the drafting of any such provision(s). The parties further agree that they have each carefully read the terms and conditions of this Agreement, that they know and understand the contents and effect of this Agreement and that the legal effect of this Agreement has been fully explained to its satisfaction by counsel of its own choosing. SIGNATURE PAGE TO FOLLOW IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement as of the date first above written. SELLERS: PURCHASER: Green Forest Management Consulting Inc. /s/ Chiu, Pao-Chi By:/s/ Chiang, Yu-Chang Chiu, Pao-Chi (240,286 Mao Ren Shares) Chiang, Yu-Chang President No.17, Ln. 117, Yuying Rd., Fengyuan Dist., Taichung City 420, Taiwan (R.O.C.) B302C, 185 Kewang Road, Longtan Township,Taoyuan County 325, Taiwan(R.O.C) Chiun Jing Inc. By:/s/ Tsai, Ling-Kai Tsai, Ling-Kai (101,458Mao Ren Shares) President 1F., No.305, Yongxing Rd., Dali Dist., Taichung City 412, Taiwan (R.O.C.) Haug Inc. By:/s/ Chiu, Pao-Chi Chiu, Pao-Chi ( 27,137Mao Ren Shares) President 3F., No.132, Gongyi Rd., West Dist., Taichung City 403, Taiwan (R.O.C.) Jiu Bang Inc. By:/s/ Chen,Chin-Jung Chen,Chin-Jung (37,067Mao Ren Shares) President 3F.-2, No.185, Kewang Rd., Longtan Dist., Taoyuan City 325, Taiwan (R.O.C.) Wan Fu Inc. By:/s/ Chiu, Pao-Chi Chiu, Pao-Chi (58,052Mao Ren Shares) President 1F., No.672, Dongying Rd., East Dist., Taichung City 401, Taiwan (R.O.C.)
